PER CURIAM.
Renee McPheeters appeals the trial court’s order dismissing her petition to adjudicate her husband, Rodger, incompe*904tent, and finding that it was filed in bad faith. We affirm in part and dismiss in part.
We affirm the order insofar as it dismissed the petition to determine incapacity and found bad faith on the part of Mrs. McPheeters. However, that portion of the court’s order determining attorney’s fees is not ripe for review because it merely determined that Appellee is entitled to attorney’s fees pursuant to section 744.331(7)(c), Florida Statutes (2010), but did not determine the amount of fees. See Garcia v. Valladares, 99 So.3d 518, 518 (Fla. 3d DCA 2011); see also Allstate Ins. Co. v. Jenkins, 32 So.3d 163, 165 (Fla. 5th DCA 2010). Accordingly, we dismiss the portion of the appeal regarding attorney’s fees as premature.
AFFIRMED in part; DISMISSED in part.
ORFINGER and COHEN, JJ., and SCHUMANN, B. B., Associate Judge, concur.